Fourth Court of Appeals
                                     San Antonio, Texas

                                           JUDGMENT
                                        No. 04-14-00500-CR

                                         Edward ROMERO,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR3128
                         Honorable Maria Teresa Herr, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the judgment of the trial court is
MODIFIED to correct a clerical error and to correctly reflect that the jury found appellant Edward
Romero guilty of the offense of aggravated assault by causing serious bodily injury to a family
member while using a deadly weapon, as charged in the indictment. We further MODIFY the
judgment to correct a second clerical error and to correctly reflect that the trial court, not the jury,
assessed punishment, and therefore strike the portion of the judgment purporting to reflect the
jury’s verdict on punishment. As modified, the judgment of the trial court is AFFIRMED.

       SIGNED July 22, 2015.


                                                   _____________________________
                                                   Rebeca C. Martinez, Justice